Citation Nr: 1809080	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety.  

2.  Entitlement to a higher initial disability in excess of 10 percent for irritable bowel disability.  


REPRESENTATION

Appellant represented by:	Matthew Hill, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1986.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from September and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim was remanded by the Board for additional development in September 2014 and has been returned now for further appellate action.  

In March 2017, the Veteran withdrew his request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last adjudication of the appeal, new VA treatment records and an October 28, 2015, statement from the Veteran, received December 2, 2015, were added to the claims file after the last adjudication of the claim.  However, this evidence was not listed in the November 2017 supplemental statement of the case (SSOC) as evidence reviewed and considered and there was no discussion of this evidence in the reasons and bases.  It is unclear whether this evidence was considered at all.  

The Board notes the particular emphasis that has been placed on evidence to be added post-remand and its consideration and adjudication given the Veteran's appeal to the Court of Appeals of Veterans Claims (CAVC).  

Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of any new evidence and the Board has found that the issues on the claim cannot be granted in full at this time.  

As such, the Board must remand this claim to ensure that all relevant evidence is considered by the agency of original jurisdiction first, before proper appellate adjudication can be completed.  

Accordingly, the case is REMANDED for the following action:

All new evidence obtained since the last adjudication of the claim, including VA treatment records and an October 2015 statement from the Veteran, must be considered and an SSOC regarding service connection for an acquired psychiatric disability and an initial disability rating in excess of 10 percent for an irritable bowel disability must be issued before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




